t c no united_states tax_court william grant lee petitioner v commissioner of internal revenue respondent docket no filed date p and his former wife claimed losses from a tax_shelter partnership on their federal_income_tax return in date r issued a notice_of_deficiency denying those losses in date p filed a petition in this court contesting the denial of the losses p's case was not resolved until when p and r entered a settlement agreement pursuant to the settlement agreement the court entered a decision that there was a deficiency in p's federal_income_tax for in r granted p's former wife innocent spouse relief pursuant to sec_6013 i r c pursuant to sec_6404 i r c p requested an abatement of interest on his federal_income_tax in date r issued a notice of final_determination denying p's claim to abate interest p filed a petition for review of r's failure to abate interest - - held r's failure to abate interest was not an abuse_of_discretion william grant lee pro_se christian a speck for respondent vasquez judge on date respondent issued a notice of final_determination denying petitioner's claim to abate interest pursuant to sec_6404 the sole issue for decision is whether petitioner is entitled to an abatement of interest pursuant to sec_6404 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in benicia california and his net_worth did not exceed dollar_figure million petitioner has a college degree in petroleum engineering and in he worked as a systems engineer during the late 1970's and early 1980's william kilpatrick mr kilpatrick promoted a tax_shelter for the alleged purpose of producing alternative fuels kilpatrick shelter in on account of the extraordinary income he received in that year petitioner invested in the kilpatrick shelter by purchasing an unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue interest in general investment group gig partnership gig was a partner in salmon realty partnership salmon realty was one of many partnerships which made up the kilpatrick shelter petitioner and vida lee his former spouse ’ filed a joint federal_income_tax return for return claiming partnership losses from gig totaling dollar_figure on date respondent issued a notice_of_deficiency to petitioner and vida lee disallowing the partnership losses of gig respondent issued similar notices of deficiency to other investors in gig on date with petitioner's knowledge and on behalf of petitioner and other investors in gig declan o'donnell mr o'donnell an attorney filed a petition in this court contesting respondent's disallowance of gig's losses the gig case mr o'donnell filed numerous other petitions on behalf of investors in other kilpatrick shelter partnerships contesting respondent's disallowance of similar losses collectively the civil cases in the securities_and_exchange_commission sec began investigating mr kilpatrick and mr o'donnell regarding their promotion of interests in the kilpatrick shelter in ina 27-count indictment mr kilpatrick and mr o'donnell were charged with conspiracy to defraud the internal_revenue_service irs by claiming false partnership deductions in violation of in petitioner and vida lee divorced - u s c sec_371 and for willfully aiding or assisting in the preparation or presentation of returns which were false or fraudulent in violation of sec_7206 the criminal cases against mr kilpatrick and mr o'donnell began in and continued through date this included an appeal to the u s court_of_appeals for the tenth circuit a grant of certiorari by the u s supreme court supreme court a decision by the supreme court remanding to the federal district_court an acquittal by the federal district_court on of the counts and a dismissal of the 27th count by the department of justice in the court assigned the civil cases to judge whitaker neither petitioner nor mr o'donnell filed a motion to calendar the gig case initially respondent did not file a motion to calendar the civil cases because the government chose to conclude the criminal cases against mr kilpatrick and mr o'donnell first respondent chose this litigation strategy for several reasons if respondent had chosen instead to proceed first with the civil cases many of his potential witnesses at the civil trials might have had legitimate fifth_amendment claims as a result of the ongoing criminal proceedings respondent also intended to use information obtained in the ongoing grand jury proceedings in the civil trials to the extent permissible further respondent intended to call witnesses in the criminal trials who resided - outside the united_states and hence outside the subpoena power of this court respondent hoped to introduce testimony given by these witnesses in the criminal trials into the record of the civil trials after the conclusion of the criminal trials against mr kilpatrick and mr o'donnell the proceedings in the gig case were further delayed because of several procedural motions on the part of respondent and by mr o'donnell's filing of so-called kelley motions to dismiss because of the expiration of the period of limitations the parties litigated the kelley motions all the way to the supreme court the supreme court eventually ruled on the motions in or around date the tax_court calendared the gig case for trial on date around date mr o'donnell withdrew as counsel in the gig case because of a lack of communication with his clients and respondent's intention to call mr o'donnell as a witness in the civil trials before mr o'donnell's withdrawal respondent dealt with mr o'donnell with respect to the gig case after mr o'donnell withdrew respondent immediately began directly contacting petitioner concerning the gig case as of the irs proposed settlement offers to the investors of the kilpatrick shelter and a substantial number of investors accepted in date petitioner accepted a settlement offer from respondent pursuant to the settlement - - the court entered a decision that petitioner owed a deficiency in income_tax for sometime before date the interest liability was assessed in respondent granted vida lee innocent spouse relief pursuant to sec_6013 opinion sec_6404 provides in pertinent part that the secretary may abate the assessment of interest on any payment of tax to the extent that any error or delay in payment is attributable to an officer_or_employee of the irs being erroneous or dilatory in performing a ministerial_act ’ for purposes of sec_6404 an error or delay is taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer and after the irs has contacted the taxpayer in writing with respect to such deficiency or payment see sec_6404 this court may order abatement where the secretary abuses his discretion by failing to abate interest see sec_6404 in order to prevail the taxpayer must demonstrate that in not abating interest the secretary exercised his discretion in sec_6404 was amended under sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 to permit the secretary to abate interest with respect to an unreasonable error or delay resulting from managerial and ministerial acts this amendment however applies to interest accruing with respect to deficiencies or payments for tax years beginning after date therefore the amendment is inapplicable to the case at bar see 112_tc_19 n - j- arbitrarily capriciously or without sound basis in fact or law see 112_tc_19 when enacting sec_6404 congress intended for the commissioner to abate interest where failure to abate interest would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 congress however did not intend that abatement be used routinely to avoid payment of interest id this is our first occasion to decide what constitutes a ministerial_act for purposes of sec_6404 sec_6404 e does not define what is meant by the term ministerial_act the legislative_history behind the enactment of sec_6404 provides guidance to what congress deemed to be a ministerial_act the house ways_and_means_committee report house report and the senate_finance_committee report senate report state the term ministerial_act should be limited to nondiscretionary acts where all of the preliminary prerequisites such as conferencing and review by supervisors have taken place thus a ministerial_act is a procedural action not a decision in a substantive area of tax law h rept supra pincite c b vol pincite s rept supra pincite c b vol pincite the house report and the senate report also provide examples of what constitutes a delay in performing a ministerial_act the house report states an unreasonable delay in the issuance of a statutory_notice_of_deficiency after the irs and the taxpayer have completed efforts to resolve the matter would be grounds for abatement of interest h rept supra pincite c b vol pincite the senate report states a delay in the issuance of a statutory_notice_of_deficiency after the irs and the taxpayer have completed efforts to resolve the matter could be grounds for abatement of interest s rept supra pincite c b vol pincite temporary regulations issued by the secretary provide a definition for ministerial_act and provide numerous examples of what is or is not an error or delay in performing a ministerial_act see sec_301_6404-2t temporary proced admin regs fed reg date sec_301_6404-2t b temporary proced admin regs supra states the term ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer's case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act petitioner's arguments petitioner argues that some or all of the interest on his tax_liability should be abated pursuant to sec_6404 petitioner however conceded in his trial memorandum and at trial that he was responsible for interest accruing before we therefore address only whether petitioner is entitled to an abatement of interest as of date --- - petitioner alleges that respondent committed three ministerial errors to which delay in payment of his tax may be attributed a length of time in disposing of case petitioner claims that the 1l-year span from the issuance of the notice_of_deficiency in until petitioner entered a settlement agreement with respondent in constitutes a ministerial error by respondent and warrants an abatement of interest the mere passage of time in the litigation phase of a tax dispute does not establish error or delay by the commissioner in performing a ministerial_act the length of time required to resolve the gig case was a result of the government's litigation strategy to dispose_of the criminal indictments first and the court's disposition of the parties' procedural motions respondent's decision on how to proceed in the litigation phase of the case necessarily required the exercise of judgment and thus cannot be a ministerial_act we therefore conclude that the passage of years in the litigation phase of the case at bar is not attributable to error or delay in performing a ministerial_act additionally we note that in the interests of justice federal courts commonly defer civil proceedings pending the completion of parallel criminal prosecutions see united_states continued -- - b granting of innocent spouse relief petitioner also contends that respondent's grant of innocent spouse relief to his former wife vida lee was a ministerial error generally a husband and wife may file a joint_return and where they do so they are jointly and severally liable for tax see sec_6013 former sec_6013 set out four requirements which if met provided relief for the so-called innocent spouse from joint_and_several_liability respondent's determination of whether these requirements were met required the exercise of judgment and discretion by respondent and thus could not be a ministerial_act c misinformation and lack of information petitioner contends that respondent committed several ministerial errors due to respondent's failure to communicate relevant information and respondent's communication of misinformation to petitioner continued v kordel 397_us_1 ndollar_figure former sec_6013 provided innocent spouse relief where a joint federal_income_tax return was filed for the year in issue there was a substantial_understatement of tax on that return attributable to grossly_erroneous_items of the other spouse in signing the income_tax return the claimed innocent spouse did not know or have reason to know of the substantial_understatement and it would be ineguitable to hold the claimed innocent spouse liable for the deficiency in guestion petitioner contends that respondent failed to contact petitioner in regard to his deficiency during the pendency of the gig case prior to and this led to petitioner's delay in payment of his tax prior to petitioner was represented by mr o'donnell and respondent was restricted by ethical considerations from directly contacting petitioner about his deficiency without mr o'donnell's consent see model rules of professional conduct rule during this time however respondent did contact mr o'donnell on a number of occasions to discuss the gig case and the outstanding settlement offers we therefore conclude that petitioner's argument that respondent failed to contact him is without merit petitioner also claims that during two telephone conversations with irs agents concerning petitioner's and taxable years respondent communicated misinformation to him which constituted a ministerial error petitioner alleges that respondent misled him into believing that his deficiency had been settled during these conversations petitioner intentionally asked vague questions about whether unrelated issues in his and taxable years affected the taxable_year petitioner never told the irs agents that a notice_of_deficiency had been issued relating to his taxable_year when the irs employees stated that they knew nothing about petitioner's taxable_year petitioner interpreted these statements to mean that his deficiency had been settled given the scarcity of information provided to the irs employees by petitioner and the vagueness of petitioner's questions we find that the irs employees answered petitioner's questions correctly assuming arguendo that these answers qualify as ministerial acts the evidence failed to show that respondent's answers were erroneous or dilatory d conclusion we conclude that respondent did not abuse his discretion in denying petitioner's claim_for_abatement of interest to the extent not herein discussed we have considered petitioner's other arguments and we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
